Exhibit APM ECKHARDT FUTURES FUND, L.P. ADVISORY CONTRACT This advisory contract (Agreement) made as of this 28th day of May, 2009 between APM Eckhardt Futures Fund, L.P. (the Partnership), Altegris Portfolio Management, Inc. (the General Partner) and Eckhardt Trading Company (the Advisor) is made on the following premises, terms and conditions: RECITALS WHEREAS, the Partnership has been organized to trade speculatively in commodities, spot and forward foreign exchange, futures, options, forwards, swaps, exchange of futures for physical transactions and exchange of physical for futures transactions (“EFPs”) and other derivative instruments traded on markets and exchanges worldwide, both regulated and over-the-counter (Commodity Interests); and WHEREAS, the General Partner is, pursuant to the Partnership's Agreement of Limited Partnership, authorized to utilize the services of an advisor in connection with the Commodity Interest trading activities of the Partnership; and WHEREAS, the Advisor’s current business is advising and making trading decisions with respect to the purchase and sale of Commodity Interests; and WHEREAS, the Partnership, the General Partner and the Advisor wish to enter into this Agreement in order to set forth the terms and conditions upon which the Advisor will render and implement advisory and management services in connection with the conduct by the Partnership of certain of its Commodity Interest trading activities during the term of this Agreement; NOW, THEREFORE, the parties hereto agree as follows: AGREEMENTS 1.Preparation of Offering Memorandum.The Advisor will cooperate with the Partnership in the Partnership’s endeavors (a) to prepare or cause to be prepared an Offering Memorandum relating to the offer and sale by the Partnership of Limited Partnership Interests (the Interests) and to prepare or cause to be prepared such amendments or supplements to the Offering Memorandum as are deemed necessary by the Partnership and the General Partner, each such amended disclosure document being deemed an Offering Memorandum as that term is used in this Agreement; and (b) to furnish any supplemental information as may be reasonably requested by the Securities & Exchange Commission (SEC), the Commodity Futures Trading Commission (CFTC) , any self regulatory body or by any securities division or examiner thereof in any state where sales of the Interests are contemplated. The Advisor agrees to make all necessary disclosures regarding itself, its principals, its trading performance, customer accounts and otherwise as are required to be made for registration or exemption of the Interests under federal and state securities laws. The parties agree that the Advisor shall have no liability or responsibility for any statistics prepared or utilized by the General Partner or the Partnership based upon or deriving from the monthly returns provided by the Advisor to the General Partner and the Partnership or based upon or deriving from the monthly returns of the Partnership following its commencement of operations.The parties agree that the General Partner is solely responsible for the preparation of the break-even table included in the Offering Memorandum and that the Advisor shall have no responsibility or liability therefor. 2.Termination.Notwithstanding the foregoing, the Partnership or the General Partner on its behalf may withdraw the Offering Memorandum or terminate the offering of the Interests at any time.Upon any such withdrawal or termination, this Agreement shall terminate and except for the obligations set forth in Section 10 neither the Partnership nor the General Partner shall have any obligation to the Advisor under this Agreement. 3.Certain Representations and Warranties. a.The Advisor represents and warrants to the Partnership and the General Partner and agrees that: (i)The Advisor will use its Standard Plus trading program (the Program) to trade the Partnership’s account until otherwise instructed by the General Partner.The Advisor has supplied, and has made available for review by the General Partner or its agents substantially all documents, statements, agreements, confirmations and workpapers relating to all accounts managed by the Advisor and any other persons or entities controlled by the Advisor which have heretofore been requested by the General Partner including data necessary for the General Partner to create a pro forma table for the Program reflecting the fees and expenses the Partnership will pay.The Advisor agrees to make available to the Partnership’s certified public accountants such information as is necessary to update its past performance tables, subject to receipt of adequate written assurances of confidentiality. (ii)The Advisor is duly organized and validly existing under the laws of the jurisdiction of its incorporation, in good standing with full power and authority to enter into this Agreement and to conduct its business as described in the Offering Memorandum.This Agreement has been duly and validly authorized, executed and delivered on behalf of the Advisor and is a binding agreement of the Advisor, enforceable in accordance with its terms. (iii)To the best of the Advisor’s knowledge and belief all of the information about the Advisor delivered by the Advisor to the General Partner in writing about the Advisor is true, accurate, and complete in all material respects and does not contain any untrue statement of a material fact or any omit to state a material fact necessary to make the statements made therein, in light of the circumstances under which they were made, not misleading.Except as otherwise disclosed by the Advisor in writing to the General Partner, the actual performance of all accounts directed by the Advisor and its principals during the period of time covered by the Advisor’s performance capsules contained in the Offering Memorandum and the explanations and footnotes thereto are fairly presented and are true, correct, and complete in all material respects. (iv)The representations and warranties made in this Agreement by the Advisor shall be continuing during the term of this Agreement and if at any time any event has occurred which would make or tend to make any of the representations and warranties in this Agreement not true, of which the Advisor has knowledge or should reasonably have knowledge, the Advisor will promptly notify the General Partner. b.The General Partner represents and warrants to the Advisor that: (i)The Offering Memorandum does not contain any untrue statement ofa material fact or omit to state a material fact necessary to make the statements made therein, in light of the circumstances under which they were made, not misleading, except that the foregoing representation does not apply to any statement or omission concerning the Advisor in any Offering Memorandum, made in reliance upon, and in conformity with information furnished to the Partnership by or on behalf of the Advisor expressly for use in such Offering Memorandum. (ii)It is a corporation duly organized and validly existing under the laws of the jurisdiction of its incorporation, is in good standing with full power and authority to enter into this Agreement and to conduct its business as described in the Memorandum. . (iii)It has the capacity and authority to enter into this Agreement. 2 (iv)This Agreement has been duly and validly authorized, executed and delivered on its behalf and is a valid and binding agreement of itself, enforceable in accordance with its terms. (v)It will not, by entering into this Agreement, breach or cause to be breached any undertaking, agreement, contract, statute, rule or regulation by which it is a party or by which it is bound which would materially limit or affect the performance of its duties under this Agreement. (vi)The offer, sale and distribution of Interests in the Partnership shallbe made in full compliance with all applicable laws, statutes, rules, regulations, the requests or orders of any government, court or governmental, regulatory or self-regulatory authority (the “Laws”) having jurisdiction there overincluding but not limited to applicable requirements regarding identification of indirect investors in the Partnership, if any, and verification of the source of the funds invested. In connection with the offer and sale of Interests in the Partnership, the General Partner shall (A) use its reasonable best efforts to ensure that each placement agreement entered into with any affiliated and third party placement agents shall contain representations and warranties from such placement agents that such placement agents shall comply fully at all times with all federal, state and foreign securities laws, rules and regulations applicable to the offer and sale of the Interests in the Partnership; and (B) in the event that the General Partner becomes aware of any material breach by the placement agent of the representations and warranties of the placement agent referred to in (A) above, the General Partner shall terminate such placement agent agreement immediately. (vii)It has received, read and it understands the Advisor’s most recent commodity trading advisor disclosure document dated February 28, 2009. (viii)With respect to the Partnership, the General Partner is registered as a commodity pool operator under the U.S. Commodity Exchange Act, as amended (CE Act), and is a member of the NFA in such capacity. (ix)It shall not prepare, utilize or distribute any promotional materials (including the Offering Memorandum, any prospectus or other type of offering document) which identify the Advisor without obtaining the Advisor’s prior written approval of such promotional materials. (x)It shall not allow any assets of the Partnership to constitute "plan assets" for purposes of the U.S. Employee Retirement Income Act of 1974, as amended (ERISA) or Section 4975 of the U.S. Internal Revenue Code of 1986, as amended (Code). (xi)The representations and warranties made in this Agreement by the General Partner shall be continuing during the term of this Agreement and if at any time any event has occurred which would make or tend to make any of the representations and warranties in this Agreement not true, of which the General Partner has knowledge or should reasonably have knowledge, the General Partner will promptly notify the Advisor. c.The Partnership represents and warrants to the Advisor that: (i) The Offering Memorandum does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made therein, in light of the circumstances under which they were made, not misleading, except that the foregoing representation does not apply to any statement or omission concerning the Advisor in any Offering Memorandum, made in reliance upon, and in conformity with information furnished to the Partnership by or on behalf of the Advisor expressly for use in such Offering Memorandum,. (ii)The Partnership is a limited partnership duly organized under the laws of the State of Delaware, is in good standing with full power and authority to enter into this Agreement and to conduct its business as described in the Memorandum. (iii)The Partnership has the capacity and authority to enter into this Agreement. 3 (iv)This Agreement has been duly and validly authorized, executed and delivered on behalf of the Partnership and is a valid and binding agreement of the Partnership, enforceable in accordance with its terms. (v)The Partnership will not, by entering into this Agreement, breach or cause to be breached any undertaking, agreement, contract, statute, rule or regulation to which it is a party or by which it is bound which would materially limit or affect the performance of its duties under this Agreement. (vi)The offer, sale and distribution of Interests in the Partnership shallbe made in full compliance with all applicable Laws having jurisdiction there over including but not limited to applicable requirements regarding identification of indirect investors in the Partnership, if any, and verification of the source of the funds invested.In connection with the offer and sale of Interests in the Partnership, the Partnership shall: (A) use its reasonable best efforts to ensure that each placement agreement entered into with any affiliated and third party placement agents shall contain representations and warranties from such placement agents that such placement agents shall comply fully at all times with all federal, state and foreign securities laws, rules and regulations applicable to the offer and sale of the Interests in the Partnership; and (B) in the event that the Partnership becomes aware of any material breach by the placement agent of the representations and warranties of the placement agent referred to in (A) above, the Partnership shall terminate such placement agent agreement immediately. (vii)It has received, read and it understands the Advisor’s most recent commodity trading advisor disclosure document dated February 28, 2009. (viii)It shall not prepare, utilise or distribute any promotional materials (including the Offering Memorandum, any prospectus or other type of offering document) which identify the Advisor without obtaining the Advisor’s prior written approval of such promotional materials. (ix) It shall not allow any assets of the Partnership to constitute "plan assets" for purposes of ERISA the Code. (x) The Partnership will make all disclosures required by law pertaining to the selection of the Advisor as a trading advisor for the Partnership. (xi)The representations and warranties made in this Agreement by the Partnership shall be continuing during the term of this Agreement and if at any time any event has occurred which would make or tend to make any of the representations and warranties in this Agreement not true, of which the Partnership has knowledge or should reasonably have knowledge, the Partnership will promptly notify the Advisor. As used in this Agreement, the terms “principal” and “direct” shall have the same meaning given to such terms in Section 4.10(e) and (f) of the Regulations under the CE Act and the term "affiliate" shall mean an individual or entity (including a stockholder, director, officer, employee, agent or principal) that directly or indirectly controls, is controlled by or is under common control with any other individual entity. 4.Duties of the Advisor.Upon allocation of assets to the Advisor, the Advisor shall have sole authority and responsibility for directing the Partnership’s commodity trading activities for the period set forth in this Agreement and in accordance with the objectives set forth in the Offering Memorandum.If the General Partner, in its sole discretion, determines that any trading instructions issued by the Advisor violate those objectives, then upon prior notice to the Advisor, the General Partner may cause any position placed in violation to be reversed.The Advisor will exercise its reasonable efforts in determining the trades in Commodity Interests with respect to the Partnership’s assets allocated to it.The Advisor has advised the Partnership that the past performance of the Advisor and its principals as set forth in the Offering Memorandum is the result of the Advisor’s trading methods as modified and refined from time to time.Material changes in those trading methods will not be made without prior written notice to the General Partner.Changes in Commodity Interests traded shall not be deemed material changes in the Advisor’s trading methods. The Advisor shall use the trading program described in the Offering Memorandum in trading the 4 Partnership’s account.Until further notice, all trades for the account of the Partnership shall be cleared through MF Global, Inc.The Advisor may also place Commodity Interests orders for the Partnership through exchange floor brokers, give-up brokers, prime brokers, dealers, automated order routing systems or other executing entities or facilities selected by the Advisor in its sole and absolute discretion. The Advisor shall have full authority to enter in its own name but for the account, benefit and risk of the Partnership into any give-up agreements, EFP agreements, and any automated order routing agreement for executing orders through an automated order routing system, to make the necessary representations and warranties set forth in such agreements and to negotiate the applicable give-up fees and applicable automated order routing commissions, if any. The parties agree that all orders, entered into pursuant to this Agreement and pursuant to any automated order routing agreement, are being entered into by the Advisor as the Partnership’s agent for the account, benefit and risk of the Partnership.All brokerage commissions, prime brokerage fees, automated order routing or similar fees, dealer spreads, mark-ups, exchange fees, give up fees, execution fees, National Futures Association (“NFA”) fees and other related transactional fees and expenses of such Commodity Interests trading will be paid by the Partnership. 5.Independence of the Advisor.The Advisor shall for all purposes herein bedeemed to be an independent contractor and shall, unless otherwise expressly provided or authorized, have no authority to act for or represent the Partnership in any way or otherwise be deemed an agent of the Partnership or the General Partner.Nothing contained herein shall create or constitute any of the Partnership and the General Partner on the one hand and the Advisor on the other hand as members of any partnership, joint venture, association, syndicate, unincorporated business or other separate entity.The Advisor shall not offer or sell or solicit any offers to purchase Partnership Interests.The parties acknowledge that the Advisor has not, either alone or in conjunction with the General Partner, been an organizer or promoter of the Partnership.Nothing herein contained shall be deemed to require the Partnership to take any action contrary to its Agreement of Limited Partnership, its Certificate of Limited Partnership or any applicable statute, regulation or exchange rule. 6.Compensation.In consideration of and in compensation for all of the services to be rendered by the Advisor to the Partnership under this Agreement, the Partnership agrees that it will pay to the Advisor a management fee, payable monthly in arrears, in an amount equal to 0.833% (1% annually) of the Net Asset Value (as defined below) of the Partnership as of the close of business on the last business day of each calendar month and a calendar quarterly incentive fee of 24% of Trading Profits (as defined below) attributable to each outstanding Interest. Net Asset Value means the Partnership's total assets less total liabilities, to be determined on the basis of U.S. generally accepted accounting principles, consistently applied, unless otherwise specified below. Net Asset Value will include the sum of all cash, U.S.
